 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     JOHN DOE, an individual,              )   Case No.: 2:19-cv-00750-RSWL (SSx)
13                                         )
14               Plaintiff,                )   [PROPOSED] ORDER
                                           )   GRANTING DEFENDANT
15         vs.                             )   FOWLER’S EX PARTE
16                                         )   APPLICATION FOR AN ORDER
   KEVIN SPACEY FOWLER, an                 )   TO SET DEADLINES UNDER
17 individual, M. PROFITT                  )   RULE 26 DUE TO PLAINTIFF’S
18 PRODUCTIONS, INC., a California         )   WILLFUL REFUSAL TO
   Corporation, and DOES 1-9, inclusive.   )   TIMELY ENGAGE IN THE
19                                         )   REQUIRED RULE 26(f)
20              Defendant.                 )   CONFERENCE
                                           )
21                                         )   Complaint Filed: September 27, 2018
22                                         )
                                           )
23                                         )
24                                         )
                                           )
25                                         )
26
27
28


       [PROPOSED] ORDER GRANTING DEFENDANT FOWLER’S EX PARTE APPLICATION FOR
           ORDER RE PLAINTIFF’S REFUSAL TO TIMELY ENGAGE IN RULE 26(f) CONF.
 1         The Court has considered the documents in support of, and in opposition to
 2 Defendant Fowler’s Ex Parte Application For An Order To Set Deadlines Under
 3 Rule 26 Due To Plaintiff’s Willful Refusal To Timely Engage In The Required Rule
 4 26(f) Conference (the “Application”). For good cause shown, the Court GRANTS
 5 the Application and orders as follows:
 6         1.    A scheduling conference is set for April 16, 2019, at 10:00 a.m., in the
 7 courtroom of the Honorable Ronald S.W. Lew, United States Courthouse, 350 W.
 8 1st Street, Suite 4311, Los Angeles, CA 90012. The Court anticipates issuing a
 9 scheduling order under Federal Rule of Civil Procedure 16(b) at or promptly after
10 that scheduling conference.
11         2.    The parties are directed to engage in the conference required under
12 Federal Rule of Civil Procedure 26(f) and C.D. Cal. Local Rule 26-1 by no later
13 than March 26, 2019, which is 21 days before the April 16, 2019 Scheduling
14 Conference.
15         3.    The Rule 26(f) conference is to be overseen by the assigned Magistrate
16 Judge, the Honorable Suzanne H. Segal. The parties are to contact the chambers of
17 Judge Segal, to schedule the Rule 26(f) conference with Judge Segal’s oversight.
18         4.    The parties are to file a report under Federal Rule of Civil Procedure
19 26(f)(2) and C.D. Cal. Local Rule 26-1, and to provide their initial disclosures under
20 Federal Rule of Civil Procedure 26(a)(1)(A), by no later than fourteen (14) days
21 after the parties’ Rule 26(f) conference.
22         5.    Plaintiff must disclose his true identity to Defendants and their counsel
23 within three (3) days of this order.
24         6.    Plaintiff and his counsel are ordered to pay $2,600 to Mr. Fowler as a
25 monetary sanction.
26 / / /
27 / / /
28 / / /

                                          1
       [PROPOSED] ORDER GRANTING DEFENDANT FOWLER’S EX PARTE APPLICATION FOR
           ORDER RE PLAINTIFF’S REFUSAL TO TIMELY ENGAGE IN RULE 26(f) CONF.
1      IT IS SO ORDERED.
2
3 Dated: ________________
4                                  ________________________________
5                                  The Honorable Ronald S.W. Lew
                                   UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
     [PROPOSED] ORDER GRANTING DEFENDANT FOWLER’S EX PARTE APPLICATION FOR
         ORDER RE PLAINTIFF’S REFUSAL TO TIMELY ENGAGE IN RULE 26(f) CONF.
 1                                  PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3
         I am over the age of 18 and not a party to the within action. My business
 4
   address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On March
 5 14, 2019, I served the foregoing document described as
 6
      [PROPOSED] ORDER GRANTING DEFENDANT FOWLER’S EX PARTE
 7    APPLICATION FOR AN ORDER TO SET DEADLINES UNDER RULE 26
       DUE TO PLAINTIFF’S WILLFUL REFUSAL TO TIMELY ENGAGE IN
 8
                 THE REQUIRED RULE 26(f) CONFERENCE
 9
     on the following-listed attorneys who are not on the list to receive e-mail notices for
10
     this case (who therefore require manual notice) by the following means of service:
11
           SERVED BY U.S. MAIL: There are currently no individuals on the list to
12
     receive mail notices for this case.
13
14        SERVED BY CM/ECF. I hereby certify that, on March 14, 2019, I
   electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
15 The filing of the foregoing document will send copies to the following CM/ECF
16 participants:
17          The following are those who are currently on the list to receive e-mail
18          notices for this case.

19          Genie Harrison, genie@genieharrisonlaw.com
20          Amber Phillips, amber@genieharrisonlaw.com
            Mary Olszewska, mary@genieharrisonlaw.com
21
22
         I declare under penalty of perjury under the laws of the United States that the
23 foregoing is true and correct. Executed on March14, 2019 at Irvine, California.
24
25                                                 /s/ Courtney L. McKinney
26                                                       Courtney L. McKinney

27
28


                                             1
                                      PROOF OF SERVICE
